DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colombo et al. (8,833,366)
Regarding claim 1, Colombo et al. shows a fragrance material holding member (fig 2) comprising: an airflow passage (inside 11) through which air supplied from an airflow source (5, 6) passes, the airflow passage extending along a first axis (fig 2), a branch part (14, 13, 16) that branches at least initially along a second axis directly from the airflow passage (the arrows in fig 3 show the branch part that branches directly from 11 with a spiral passage), wherein the branch part  has a smaller diameter then the airflow passage (fig 2),  wherein the second axis is not parallel to the first axis (fig 2), and a holding space (12) holding a fragrance material (10), wherein the holding space is in fluid communication with the air passage (fig 2) at the branch part (fig 2)
 Regarding claim 2, wherein the holding space has a curve shape (fig 2, 3).
Regarding claim 3,  wherein the curve shape is a spiral shape (fig 2, 3).
Regarding claim 9 including the airflow source (6, 5) that supplies the air to the airflow passage.
Regarding claim 14, the user will signal a motion sensor to activate the fan (col 7, lines 6-7).
Regarding claim 16, a switch is inherent or else the device would just continue running all the time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (8,833,366) 
Regarding claim 16, Colombo et al. shows all aspects of the applicant’s invention as in claim 13, but fails to disclose  a switch.
However, electronic, user operable switches are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the at the time the application was effectively field to add a user operated switch to the device of Colombo et al. in order to turn on and off the device easily to preserve the battery.

Allowable Subject Matter
Claims 4, 12, 13 and 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
The applicant has not provided any specific arguments other than simply that Colombo does not teach the claimed subject matter The examiner notes that the above rejection clearly points of how Colombo does in fact teach the claimed subject matter.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/25/2022